Case 3:19-cv-12553-BRM-TJB Document 1 Filed 05/15/19 Page 1 of 17 PageID: 1



UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
----------------------------------------------------X
MARK JANKOWSKI,                                                         Index No.: 3:19=cv=12553

                                        Plaintiff,
                                                                        Jury Trial Demanded
                -against-

WINNEBAGO INDUSTRIES, INC.,                                             COMPLAINT

                                        Defendant.
--------------------------------------------------------X

                                             The Parties

    1. Plaintiff, Mark Jankowski, who for all relevant periods of time has been a resident of

        the State of New Jersey, by and through his undersigned attorney states as follows

        against the Defendant.

    2. Defendant, Winnebago Industries Inc. is a foreign corporation incorporated in the State of

        Iowa, with a principal business address of 605 West Crystal Lake Road. Forest City, Iowa

        50436 (the “Defendant” or “Winnebago”). Winnebago is a recreational unit manufacturer

        which manufactured the defective unit that is the subject of this action.

    3. Defendant advertises its products in New Jersey. Defendant’s vehicles are driven on New

        Jersey roads.




                                                     1
Case 3:19-cv-12553-BRM-TJB Document 1 Filed 05/15/19 Page 2 of 17 PageID: 2




                                          Jurisdiction

  4. This Court has jurisdiction over the lawsuit under 28 U.S.C. §1332(a)(1) as Plaintiff and

     Defendant are citizens of different states and the amount in controversy exceeds $75,000,

     excluding interest and costs.

  5. This Court has federal question jurisdiction over the lawsuit under the Magnuson-Moss

     Warranty Act pursuant to 15 USC § 2310(d); and 28 USC § 1331 in that this dispute involves

     predominant issues of federal law.

  6. Declaratory relief is available pursuant to 28 USC §§ 2201 and 2202.

  7. This court has supplemental jurisdiction under 28 USC § 1367 over Plaintiff’s New Jersey

     state law claims because said claims are so related to the claims within the Court’s original

     jurisdiction that those New Jersey state claims form part of the same case or controversy

     under Article 3 of the United States Constitution.


                               FACTUAL ALLEGATIONS

  8. This case arises out of shoddy construction, manufacturing defects and design of a

     Recreational Vehicle (RV) purchased by the Plaintiff, and breaches of implied and express

     warranties.

  9. The RV was delivered defective, to which the Plaintiff requested repair from Defendant

     which could not repair the RV on three separate occasions, to no avail with the defect




                                            2
Case 3:19-cv-12553-BRM-TJB Document 1 Filed 05/15/19 Page 3 of 17 PageID: 3



      unresolved. The unresolved defect substantially impairs the use, value and safety of the

      vehicle.

  10. During late fall of 2018, Plaintiff, shopped for and contracted for the purchase of a

      Winnebago RV product. [A copy of that contract is attached as Exhibit “A”.]

  11. The intended use was for Plaintiff’s family, including Plaintiff, his wife, and their two

      children aged 14 and 12.

  12. Based on certain representations found on Winnebago’s website, and in discussions with the

      Defendant’s agents, regarding the product and warranties, Plaintiff contracted for the

      purchase of the 2019 Winnebago Forza 38W.

  13. This included: “Families love the Forza for its flexible sleeping spaces, such as the available

      Project 2000 front overhead bunk, and its budget-friendly price tag. The new 38W features

      three sliderooms, two full bathrooms, and an entertainment wall with a large HDTV on an

      adjustable mount. The popular 34T and 36G return with an incredible list of features that

      includes Primera cab seats and furniture, Corian galley countertops, and a residential

      refrigerator. Four fabric collections and three wood selections are sure to appeal to even the

      most discerning tastes. Move forward into the diesel lifestyle in your very own Winnebago

      Forza.”

  14. Winnebago represented that the unit would be a new manufactured RV in a workmanlike

      manner, and any omissions or malfunctions would be covered by it and its chain of service




                                              3
Case 3:19-cv-12553-BRM-TJB Document 1 Filed 05/15/19 Page 4 of 17 PageID: 4



     operators, and such RV would enable Plaintiff, and other like citizens, a year-round safe and

     secure recreational vehicle to use anywhere.

  15. In connection with Plaintiff’s purchase, defendant Winnebago issued to Plaintiff express

     written warranties on the unit and components. [A sample of those warranties is attached

     collectively as Exhibit “B”.]

  16. The statements and warranties described were all part of the basis of the bargain between the

     parties, in that the Plaintiff relied upon the truth of these affirmations in purchasing the RV.

     Said representations constituted an express warranty under U.C.C. § 2-313.

  17. On or about October 13, 2018, during a pre-delivery test drive at Camping World of Syracuse

     (New York) (“CWS”) as agent for defendant Winnebago, a major water issue in the RV’s

     lower storage compartments was revealed, i.e., the lower bays were very wet after just a five

     minute test drive. Service advisor at CWS advised the Plaintiff that all open issues would be

     corrected and the bays and lower assembly would be sealed and pressure tested prior to

     delivery of the vehicle.

  18. Almost immediately subsequent to Plaintiff’s purchase, the unit exhibited numerous defects

     in material and workmanship that substantially impaired the unit's use, value and safety.

  19. On or about November 3, 2018, the Plaintiff took delivery of the Winnebago RV. At that

     time, the inspected lower bays were found to be damp; the CW service advisor represented

     that the carpet was damp solely due to cleaning to ensure there was no residual foul smell

     from prior defective bays and water penetration, and that the bays had in fact been sealed and

                                             4
Case 3:19-cv-12553-BRM-TJB Document 1 Filed 05/15/19 Page 5 of 17 PageID: 5



     pressure-tested to confirm the assembly would not experience more leaks. Delivery of the

     Winnebago RV was taken based on those representations. At that time, there was a list of

     approximately thirty other issues that were still open as of the delivery; a “We Owe” was

     issued for these items and it was agreed by both parties that Camping World of Lakewood

     (“CWL”) would be the agent to repair/replace the open items, as that location was closer to

     Plaintiff’s residence. Since CW represented that the lower bays water issue had been

     corrected, CW did not place that prior open issue on the open owed item at delivery.

  20. Immediately upon delivery, Plaintiff drove the Winnebago RV for a weekend trip and at the

     destination (which included about an hour of highway travel in the rain) it was discovered that

     there was excessive water in almost every bay and all of Plaintiff’s personal items that had

     been placed in the bays were soaked. The bays leaking issue apparently had not been cured

     as represented.

  21. Plaintiff immediately contacted Frank Davis at CWL, on or about November 12, 2018, to

     inform him of the continued leak and water penetration, and so as to add the wet lower bays

     to the “We Owe” list; Mr. Davis indicated that his schedule too full to address the issue until

     sometime in late December (2018).

  22. Immediately thereafter, on November 13, 2018, Plaintiff directly contacted Winnebago

     customer service in Forest City, Iowa, and spoke to Jake Thompson who indicated the RV

     could be brought to their Iowa facility where all open items, including the wet lower bays,




                                            5
Case 3:19-cv-12553-BRM-TJB Document 1 Filed 05/15/19 Page 6 of 17 PageID: 6



     would be resolved. That trip would add an approximate additional 1,400 miles to the RV, in

     each direction.

  23. Immediately thereafter, on November 14, 2018, through consultation with and on the advice

     and representation of Winnebago customer service, including that Winnebago would repair

     all open issues, including the bay water issue, in a week span (however the week of

     November 19th was a short week due to the Thanksgiving holiday) and that he could drop the

     unit and return to pick it up after the repairs were completed, Plaintiff immediately drove the

     RV to Iowa. That trip would add an approximate additional 1,400 miles to the RV, in each

     direction.

  24. Immediately thereafter, on November 16, 2018, Plaintiff met with Jake, at approximately

     8:30 am, and surveyed the unit and all open items were identified at that time. The lower

     compartments were wet when the vehicle was delivered to Iowa, and so the service

     technician was able to verify that issue. Plaintiff also asked for a cost estimate for a few

     additional optional items. Plaintiff left the RV at the Winnebago factory and took a bus and

     two flights to return to his residence in New Jersey.

  25. On November 20, 2018, Plaintiff received and approved the estimate for the additional work,

     and was told Winnebago was progressing on all open items and the addition of the optional

     work might add a few days to the completion of the project. Plaintiff approved the additional

     time.




                                             6
Case 3:19-cv-12553-BRM-TJB Document 1 Filed 05/15/19 Page 7 of 17 PageID: 7



  26. On December 4, 2018, Winnebago notified the Plaintiff that all open issues were resolved, as

     well as additional work completed, and that the RV would be ready for pick up any time after

     December 10, 2018.

  27. Accordingly, on December 10, 2018, Plaintiff traveled from/ to Iowa and New Jersey which

     included a bus, two flights and overnight hotel stay to accommodate Winnebago, and picked

     up the RV from Winnebago’s location in Forest City, Iowa. Due to the mileage put on the

     RV during the drive from New Jersey to have the open issue cured, the RV needed an

     alignment (at Freightliner); the chassis warranty for alignment only covered up to 5,000 miles.

  28. On the return trip back to New Jersey, on December 11, 2018, after crossing into

     Pennsylvania (so about 900 miles of the 1,400 mile trip), an alarm went off in the coach

     indicating a battery problem; the house batteries and engine battery were not charging.

     When the monitor was inspected, it was discovered that the hours on the generator read 85.1

     hours, which could not be accurate as the generator was barely used while the RV was in

     Plaintiff’s possession. After numerous calls back and forth between Winnebago and

     Freightliner, it was determined that a problem existed with the install of the extra batteries,

     and Winnebago advised to return the RV back to Iowa, adding yet more unnecessary miles to

     the RV.

  29. On the morning of December 12, 2018, Plaintiff delivered the RV back to Winnebago which

      advised the Plaintiff that the new battery problem was related to a bad module and a wire that




                                             7
Case 3:19-cv-12553-BRM-TJB Document 1 Filed 05/15/19 Page 8 of 17 PageID: 8



     was cut from Winnebago’s reparation to and waterproofing of the lower bays. Plaintiff again

     incurred costs and fees for travel to and at Winnebago.

  30. On December 14, 2018, Winnebago advised the Plaintiff that the new electrical problem was

     corrected and the RV was ready to be picked up, for now the second trip back to New Jersey.

  31. Immediately thereafter, on December 15, 2018, while on the trip back to New Jersey, the

     RV’s tire fill stem blew out and the rear inner passenger tire went flat. During the three and a

     half hour wait for roadside assistance, Plaintiff inspected the lower bays which were

     incredulously wet with water. By the time Plaintiff landed at his home in New Jersey (after

     traveling through wet, wintry, salt treated roads) the RV’s bays were completely soaked;

     water was dripping from the center chasis, the inverter in the electronics bay was covered in

     water, the rear bays had over an inch of standing water in them indicating the initial problem

     had never been fixed.

  32. Immediately thereafter, on December 17, 2018, Plaintiff returned the RV to CWL, where the

     general manager Frank Davis communicated with Winnebago to determine how to fix this

     existing and open problem.

  33. Immediately thereafter, on December 19, 2018, Plaintiff was notified by CWL that a

     Winnebago representative wanted RV to be driven to CWS – Syracuse, New York, to be

     repaired. Plaintiff requested that the RV be repaired at the New Jersey and not New York

     service station, given that he had already put approximately 4,800 extra and unnecessary

     miles on the vehicle driving it back and forth to Iowa, twice. Winnebago, through CWL,

                                            8
Case 3:19-cv-12553-BRM-TJB Document 1 Filed 05/15/19 Page 9 of 17 PageID: 9



     represented that a Winnebago representative would travel to New Jersey on January 8, 2019

     to oversee the RV’s repairs and “would not leave until it was fixed”.

  34. On December 20, 2018, Winnebago Northeast representative Mike Muffaletto contacted

     Plaintiff and requested that the firm drive the unit back to Iowa, again, for repairs. Again, due

     to the unnecessary mileage already put on the unit, and given a service location less than ten

     minutes from his home in New Jersey, Plaintiff was wary to have another 2,800 unnecessary

     miles put on the RV.

  35. On January 9, 2019, Plaintiff drove the RV to CWL; Plaintiff was advised Mike Muffaletto

     would oversee the repairs, and that “he was staying until it is fixed and will drive it in the rain

     before he leaves”.

  36. On January 14, 2019, based on a call from CWL, the presumably repaired RV was picked up.

      Plaintiff asked if the RV had been driven in the rain (as it had not rained in New Jersey

     during the period from January 9th to January 14th) and was told no.

  37. On January 24, 2019, while it was raining, Plaintiff drove the RF about 50 miles on the

     Garden State Parkway, only to discover at a rest stop that the RV’s lower bays were wet,

     almost exactly as when the RV was returned from Iowa in December. Plaintiff immediately

     drove the RV back to CWL for inspection by Frank Davis, who photographed the soaked

     lower compartments and said he would contact Winnebago for resolution.

  38. On January 28, 2019, Plaintiff received a call from Mike Muffaletto asking again to have the

     RV driven to Iowa, so they could “try to fix it one more time” at the factory and if that didn’t

                                              9
Case 3:19-cv-12553-BRM-TJB Document 1 Filed 05/15/19 Page 10 of 17 PageID: 10



       work they would grant a replacement vehicle. Given the history, including unnecessary miles

       and possible further depreciation, it was decided for CWL to repair. The RV has not been

       repaired.

   39. The RV was purchased with approximately 2,000 miles, to which Plaintiff added another

       4,800 miles driving back and forth just to have the RV repaired and it is still not repaired. The

       lower bays are unable to be used, and the water entering and remaining in the lower bays is

       causing deterioration to the electrical components as well as rusting the metal areas inside.

       Plaintiff’s only recourse is a replacement.

   40. Plaintiff was advised in Iowa that Winnebago identified a systematic problem and has now

       “changed the build process on the line” so the new Forza coaches currently being released do

       not have this problem.

   41. Plaintiff has also incurred costs and fees in traveling to Iowa from New Jersey.

   42. Despite affording Defendant a reasonable opportunity to cure the defects in the unit, the unit

       is still defective.

   43. As of today, the unit remains defective. Plaintiff has lost faith in the unit.

                                      FIRST CLAIM FOR RELIEF
                             Violations of the Magnuson-Moss Warranty Act

   44. Plaintiff incorporates by reference all preceding paragraphs.

   45. The unit is a "consumer product" as defined by 15 U.S.C. § 2301(1).




                                                10
Case 3:19-cv-12553-BRM-TJB Document 1 Filed 05/15/19 Page 11 of 17 PageID: 11



   46. Plaintiff is a "consumer" as defined by 15 U.S.C. §2301(3), and the unit was purchased for

       personal, family and household purposes.

   47. Defendant is a "warrantor" as defined by 15 U.S.C.§ 2301(5).

   48. Defendant is a "supplier" as defined by 15 U.S.C. § 2301(4).

   49. The express written warranties are "written warranties" as defined by 15 U.S.C. §2301(6).

   50. Defendant Winnebago violated the Magnuson-Moss Warranty Act by failing to conform the

       unit and its components to the express warranties within a reasonable number of attempts or a

       reasonable amount of time. Defendant has failed to cure their failure to comply with the Act.

   51. Prior to commencing this action, Plaintiff afforded defendant reasonable opportunities to cure

       the failures and to comply with the Act.

   52. Pursuant to 15 U.S.C. § 2310(d)(1), Plaintiff is entitled to the equitable remedies of rescission

       and restitution and/or damages.

   53. Plaintiff revokes acceptance of the unit and rescinds the contract.

   54. Plaintiff is entitled to restitution of all consideration given.

   55. As a proximate result of the violations of the Act, Plaintiff has sustained, and continues to

       sustain damages, both economic and noneconomic, in the approximate amount $75,000.00.

   56. Pursuant to 15 U.S.C. § 2310(d)(2), Plaintiff is entitled to attorney fees and expenses

       reasonably incurred in connection with this action.




                                                 11
Case 3:19-cv-12553-BRM-TJB Document 1 Filed 05/15/19 Page 12 of 17 PageID: 12



                                 SECOND CLAIM FOR RELIEF
                        Violations of the New Jersey’s Consumer Fraud Act

   57. Plaintiff incorporates by reference all preceding paragraphs.

   58. New Jersey, which has a strong interest in protecting its citizens against unconscionable

      business practices, passed the New Jersey Consumer Fraud Act, N.J.S.A. 56:8-1 et seq.

      (“CFA”), which was enacted to protect the consumer against imposition and loss as a result

      of fraud and fraudulent practices by persons engaged in the sale of goods and services. Under

      New Jersey’s Consumer Fraud Act, “the act, use or employment by any person of any

      unconscionable commercial practice, deception or fraud, false pretense, false promise or

      misrepresentation, or the knowing concealment, suppression or omission of any material fact

      with the intent that others rely upon such concealment, suppression or omission, in

      connection with the sale or advertisement of any merchandise or real estate…is declared to be

      an unlawful practice…”.

   59. The CFA addresses rampant consumer complaints about fraudulent practices in the

      marketplace and to deter such conduct by merchants. Thiedemann v. Mercedes-Benz USA,

      LLC, 183 N.J. 234, 245 (2005). The history of the [CFA] is one of constant expansion of

      consumer protection. Throughout its history, the Act has protected consumers from

      deception and fraud, even when committed in good faith. Gennari v. Weichert Co. Realtors,

      148 N.J. 582, 604 (1997). Like most remedial legislation, the CFA should be construed

      liberally in favor of consumers. Cox v. Sears Roebuck & Co., 138 N.J. 2, 15 (1994).



                                              12
Case 3:19-cv-12553-BRM-TJB Document 1 Filed 05/15/19 Page 13 of 17 PageID: 13



   60. Plaintiff is a “person” as defined in the CFA.

   61. The brochure and web representations are “advertisements” as defined by the CFA.

   62. The unit is “merchandise” as defined by the CFA.

   63. The false representations regarding the unit are fraud, in the connection with the sale or

       advertisement or merchandise, as defined by the CFA, in that “the act, use or employment by

       any person of any unconscionable commercial practice, deception, fraud, false pretense, false

       promise, misrepresentation, or the knowing, concealment, suppression, or omission of any

       material fact with intent that others rely upon such concealment, suppression or omission, in

       connection with the sale or advertisement of any merchandise or real estate, or with the

       subsequent performance of such person as aforesaid, whether or not any person has in fact

       been misled, deceived or damaged thereby, is declared to be an unlawful practice; provided,

       however, that nothing herein contained shall apply to the owner or publisher of newspapers,

       magazines, publications or printed matter wherein such advertisement appears, or to the

       owner or operator of a radio or television station which disseminates such advertisement

       when the owner, publisher, or operator has no knowledge of the intent, design or purpose of

       the advertiser.”

   64. Under New Jersey’s Consumer Fraud Act, Defendant is liable for treble damages, costs and

       fees, including attorney fees.

   65. Plaintiff has shown unlawful conduct by the Defendant; he has an ascertainable loss, and

       there is a relationship between the Defendant’s unlawful conduct and the Plaintiff’s loss.

                                               13
Case 3:19-cv-12553-BRM-TJB Document 1 Filed 05/15/19 Page 14 of 17 PageID: 14



       There is a claim under the Act. See, New Jersey Citizen Action v. Schering-Plough Corp.,

       367 N.J. Super. 8, 12-13, 842 A.2d 174 (App. Div.), certif. denied, 178 N.J. 249 (2003)

       (citing Cox, supra).

   66. Further, Defendant’s had prior and actual knowledge about the unit’s defects and

       malfunctions, and knew that they would not be able to repair said defects, even with the

       warranties and representations made to the general public and Plaintiff. This includes other

       lawsuits alleging the same issues PRIOR to the sale of the unit in question to the Plaintiff.

   67. Pursuant to the CFA, Plaintiff is entitled to compensatory damages, treble damages, and

       attorney fees.

                               THIRD CLAIM FOR RELIEF
                        Breach of Warranty (Both Implied and Express)

   68. Plaintiff incorporates by reference all preceding paragraphs.

   69. At the time of the Plaintiff’s purchase, Winnebago expressly warranted and warranted by

       implication that said unit was free from defects and was fit for its ordinary and particular uses,

       or, if there were defects, that the same would be promptly repaired to Plaintiff’s satisfaction.

   70. Defendant warranted that the unit would be free from problems, including water penetration,

       and able to be used year round in any location.

   71. Those warranties were part of the basis of the bargain of Plaintiff’s contract for the purchase

       of the Winnebago RV unit.




                                               14
Case 3:19-cv-12553-BRM-TJB Document 1 Filed 05/15/19 Page 15 of 17 PageID: 15



   72. From the date of its purchase, the Winnebago unit continues to this day to exhibit some or all

      of the non-conformities described herein.

   73. Winnebago has been notified of the existence of said defects. Plaintiff was promised that the

      defects would be remedied to his satisfaction, but Winnebago has failed and/or refused to

      remedy said defects, as required by the Warranty.

   74. Pursuant to U.C.C. § 2-314 and 315., the Winnebago unit was not fit for the ordinary

      purposes for which it was to be used, and did not conform to Winnebago’s promises and

      affirmations; the unit is not reasonably fit for the general and ordinary use for which the said

      unit was sold.

                               FOURTH CLAIM FOR RELIEF
                                   Breach of Contract

   75. Plaintiff incorporates by reference all preceding paragraphs.

   76. Defendant breached the contract(s) it had with the Plaintiff, both written and oral,

      to sell and then service a fully functional RV unit, which directly caused the

      damages described herein.

   77. Plaintiff’s damages are a direct and proximate result of Defendant’s actions.

   78. Further, New Jersey law further implies a duty of good faith and fair dealing into

      every contract. That is lacking.




                                              15
Case 3:19-cv-12553-BRM-TJB Document 1 Filed 05/15/19 Page 16 of 17 PageID: 16



                                  FIFTH CLAIM FOR RELIEF
                             Breach of New Jersey’s Lemon Law Act
                                                    \
   79. Plaintiff incorporates by reference all preceding paragraphs.

   80. The vehicle is a defined vehicle under New Jersey’s Lemon Law Act, (N.J.S.A. 56:12-29 to

       56:12-49), which vehicle was delivered with serious warranty defects.

   81. The defect substantially impairs the use, value or safety of the vehicle.

   82. Defendant has had three opportunities to repair the vehicle and yet the defect remains

       unresolved.

   83. The vehicle is a “lemon”.

   84. Defendant breached New Jersey’s Lemon Law Act, and is thus liable under that Act.


                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment as follows:

   1. That the contract be adjudged rescinded;

   2. For restitution;

   3. For incidental and consequential damages;

   4. For actual and statutory damages;

   5. For reasonable attorney fees and costs of suit;

   6. For costs and expenses incurred herein;

   7. For a civil penalty of three times Plaintiff’s actual damages;

   8. For prejudgment interest; and

                                               16
Case 3:19-cv-12553-BRM-TJB Document 1 Filed 05/15/19 Page 17 of 17 PageID: 17



   9. For such other relief as this Court deem proper;


Dated: Hoboken, New Jersey

      May 14, 2019
                                             Richard D. DeVita, Esq. (RDD-2190)
                                             1228 Garden Street
                                             Hoboken, New Jersey 07030
                                             (201) 714-7623



                                             Attorneys for Plaintiff

                                       JURY DEMAND

      Plaintiff demands a trial by jury on all issues triable by a jury.




                                             17
